Opinion by
Evans, J.
In this case evidence was introduced which showed that the importers filed entry at the invoice values at the time of importation of the goods and later filed an amended entry, which was timely. Both the assistant collector and the collector accepted the amendment but the comptroller refused to verify the amended entry because the estimated increased duties resulting from said amendment had not been paid at the time of filing the amendment. It was apparent that the collector’s office followed its usual practice at the time, and that also at that time there had been very few amendments to entries at the port of Honolulu, so there was no established practice as to the requirements of a deposit of additional duties under such circumstances. On the record presented it was found that the importers were without intent to deceive the Government officials or defraud the revenue and that they acted in good faith. The petitions were therefore granted.